Exhibit 10.2

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”) is made as of the 31st
day of December, 2016 by and between: (a) Waste Recovery Enterprises, LLC, a
Florida Limited Liability Company (the “Buyer’) that is a wholly owned
subsidiary of National Waste Management Holdings, Inc. (“National Waste”) and:
(b) Charlie W. Teelon (“Seller Teelon”) (Teelon is referred to herein as the
“Seller”) and Northeast Data Destruction & Recycling, LLC, a New York Limited
Liability Company (“Northeast”).

 

RECITALS:

 

WHEREAS, Seller Teelon owns 50% of the Membership Interests of Northeast (the
“Membership Interests”).

 

WHEREAS, Northeast is in the business of document and hard drive destruction,
including one-time or periodic shredding of documents on or off-site for
businesses and personal clients.

 

WHEREAS, the Seller desires to sell and the Buyer desires to purchase the
Membership Interests, assets and business of Northeast (the “Business”) through
their purchase of the Membership Interests on the terms and conditions contained
herein.

 

AGREEMENT:

 

NOW, THEREFORE, the parties agree as follows:

 

PURCHASE AND SALE OF MEMBERSHIP INTERESTS/PURCHASE PRICE/ASSUMED
LIABILITIES/PREMISES

 

1. Purchase and Sale of Membership Interests. Buyer hereby agrees to buy, and
Seller agrees to sell, assign, transfer and deliver to Buyer all of Seller’
right, title and interest in the Memberships Interests and to thereby convey,
assign, transfer all of Seller’s assets utilized, directly or indirectly, in the
operation of the Business, including all of Seller’s right, title and interest
in and to the Seller’s assets customer lists, equipment, goodwill, source code,
object code, flow charts and all related documentation, all copyrights, trade
secrets, rights and intellectual property contained therein, trademarks. Lease
agreements, phone numbers and listings, catalogs, marketing materials, brochures
and all contract rights (the “Assets”). All tangible assets acquired by buyer
are listed on Exhibit A hereto.

 

2. Purchase Price. The total purchase price for the 50% Membership Interest held
by Teelon (“Purchase Price”) shall be 1,025,000 Restricted Common Stock Shares
of National Waste and shall be issued to the Seller by the Buyer within 10 days
following the closing.

 

3. Assumed Liabilities/Receivables. Buyer shall assume only the liabilities
included in Exhibit B. Seller is responsible for all other liabilities,
obligations, taxes of any kind, whether state or federal, or any other
undertakings of Seller of any kind or nature whatsoever, except as specifically
provided herein in Exhibit B. Seller will retain any outstanding receivables at
closing.

 

4. Premises. The Buyer shall be entitled to use, on or after the Closing Date,
the Seller’s leased premises located at 615 Route 28 Kingston, NY 12401 (the
“Premises”) and “Other Services” supplied with the Premises.

 

  

 

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

5. Representations and Warranties of Seller. Seller represents and warrants that
the following are true on the date hereof and shall be true as of the Closing
Date (as if made at the Closing), and shall survive the Closing:

 

(a) Organization and Authority. Northeast is a Limited Liability Company duly
organized, validly existing and in good standing under the laws of the State of
New York, has all requisite corporate power and authority to own its properties
and assets including, without limitation, the Assets, and to conduct the
Business as it is now being conducted.

 

(b) Member Approval. The execution and delivery of this Agreement has been
approved by Northeast’s sole Members, Seller Wachtel and Seller Teelon.

 

(c) Northeast Limited Liability Operating Agreement. The sale of the membership
interests by Seller Teelon does not violate any provisions of the Northeast
Operating Agreement.

 

(d) Title to Assets. The Seller and/or Northeast hold title to the Assets free
and clear of all liens; (e) all of the Assets are free and clear of all
mortgages, charges, encumbrances, equities, pledges, security interests,
conditional sales contracts or claims of any nature whatsoever as of the Closing
Date, except in the case that National Waste will be assuming debt related to
financed equipment as described in Exhibit B hereto.

 

(e) Marketable Title. The Seller and/or Northeast have good and marketable title
to the Assets, including copyright and trademarks, and has all necessary rights
to enter this Agreement without violating any other agreement or commitment of
any sort. Further, the Assets do not infringe or constitute a misappropriation
of any trademark, patent, copyright, trade secret or other proprietary right of
any third party and Buyer’s use, modification, sale, licensing and/or
distribution of the services and products shall not violate any rights of any
kind or nature of any third party.

 

(f) Equipment. All the furniture, fixtures, and equipment included as part of
the Assets in this Agreement are transferred “as is.” The Seller hereby assigns
to Buyer as of the Closing Date, to the extent assignable, all warranties
covering such property existing as of the Closing Date.

 

(g) Customer Accounts. The customer lists include all the customer accounts of
Northeast at the Closing. Seller makes the following representations and
warranties regarding the Customer Accounts: (a) All Customer Accounts are
presently in effect and all of the Customer Accounts agreements, are transferred
to Buyer, and each Customer Account has been serviced by the Seller within the
last twelve months prior to the Closing Date; (b) Seller does not represent or
warrant that any consents from Customers on the transfer of their Accounts,
whether required or not, have been received; (b) Seller has collected no
deposits from any Customer and owes no funds to any Customer related to any such
deposit; (d) Seller is not aware of any products that are, as of the Closing
Date, not in good working order and condition; and (d) no significant customers
of Seller has indicated at the Closing Date to Seller that it intends to cease
doing business with Seller or in any way materially alter the amount of business
currently conducted with Seller.

 

(h) Laws, Regulations, Licenses and Permits. To the best of the Seller’s
knowledge, Seller has complied with all applicable laws, statutes, orders,
rules, regulations and requirements promulgated by governmental or other
authorities relating to the Business or the Assets except where non-compliance
would not have material adverse effects on the Business. Seller has not received
any notice of any sort of alleged violation of any such statute, order, rule,
regulation or requirement. To the best of the Seller’s knowledge, Seller
possesses all necessary permits, license approvals and notifications,
governmental or otherwise, necessary for the operation of the Seller’s business
except where non-compliance would not have material adverse effects on the
Business.

 

(i) Absence of Undisclosed Liabilities. Seller is not aware of any liabilities
or obligations of any nature, whether secured or unsecured, disclosed or
undisclosed, accrued, absolute, contingent or otherwise, whether due or to
become due, that would, individually or in the aggregate, materially affect the
Assets, or the business, financial condition, or prospects of Seller. All debts,
liabilities and obligations incurred after the last issued Financial Statements
have been incurred in the ordinary course of business, and are usual and
ordinary in amount both individually and in the aggregate.

 



 2 

 

 

(j) Tax Returns. Seller has timely and properly filed all federal, state, local
and foreign tax returns, including but not limited to income, franchise, sales,
payroll, employee withholding and social security and unemployment, which were
required to be filed. Seller has paid or made adequate provision in reserves
reflected in the financial statements which are included in the financial
information for the payment of all taxes, including interest and penalties, and
withholding amounts owed by it or assessable against it. All such tax returns
are true, complete and correct. No tax deficiencies have been proposed or
assessed against Seller and, to the best of Seller’s knowledge upon due inquiry,
there is no basis in fact for the assessment of any tax or penalty tax against
it.

 

(k) Tax Liens. The Seller is not aware of any tax liens on any property or
assets of Seller.

 

(1) Financial Statements. Buyer has accessed Seller’s Financial Statements. The
Financial Statements are complete and correct in all material respects, have
been prepared in accordance with generally accepted accounting principles
applied on a basis consistent with that of prior years, and fairly present the
financial position of Seller as of the date on the Financial Statements.

 

(m) Trademarks, Trade Names, Copyrights, Etc. Seller does not know of any
asserted infringement by Seller of any trademark, service mark, trade name or
copyright of another; Seller has no reason to believe that Seller is infringing
a valid and enforceable trademark, service mark, trade name or copyright of
another; Seller has clear record title to the trademark registrations and
applications therefor, copyright registrations and applications as owned by it
and has the right to use all trade names enumerated therein; Seller has not
entered into any agreements, contracts or licenses that would impair its right
to license the trademarks, service marks, trade names and copyrights as owned by
it; Seller has no reason to believe that any trademarks, service marks, trade
names or copyrights used by Seller are, or are claimed to be, invalid.

 

(n) Employees. Buyer has had an opportunity to talk with Seller’s employees
about the proposed sale of the 50% Membership Interests and its effect upon
them. Buyer shall be under no obligation to hire any of Seller’s employees.
Seller will be responsible for all wages and other benefits of each employee
through the Closing Date.

 

(o) Employee Plans. Seller does not and will not have any unfunded liability for
services rendered prior to the Closing Date under any employee benefit plans and
the Buyer will not incur any liability under any such plans as a result of the
consummation of the transactions contemplated hereby.

 

(p) Litigation and Other Proceedings. There are no lawsuits, administrative
proceedings, governmental investigation or arbitration pending or, to the
knowledge of Seller threatened against or relating to Seller or the Assets or
the transactions contemplated by this Agreement that would individually or in
the aggregate, materially affect the Assets or the business, financial
condition, or prospects of Seller. Seller is not a party to or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.

 

(q) No Breach. Neither the execution nor the delivery of this Agreement, nor the
consummation of the transactions herein contemplated, will: Violate the Articles
of Incorporation, as amended, or Bylaws, as amended, of Seller. Conflict with or
result in a breach or default of any term or provision of, or invalidate or
given any other party any rights of acceleration, cancellation or termination
with respect to any note, indenture, mortgage, deed of trust, security
agreement, license agreement or other agreement or instrument to which Seller is
a party or by which Seller is bound or to which its properties are subject.
Violate any law or order, rule, regulation, writ, injunction or decree of any
government, governmental instrumentality or court having jurisdiction over
Seller or any of its assets or right; or Result in the creation or imposition of
any lien, charge or encumbrance of any kind whatsoever, on any such assets or
rights other than those created or imposed by this Agreement.

 

 3 

 

 

(r) Ownership of Membership Interests, Power and Authority to Sell. The Seller
own all rights, title and interest in and to the Purchased Membership Interests
being sold and the Membership Purchased Stock will be, on the Closing Date, free
and clear of any liens, encumbrances, adverse rights and claims of any kind
whatsoever other than restrictions as to marketability imposed by securities
laws. The Seller has the power and authority to sell the Membership Interests
being sold hereunder to the Buyer pursuant to this Agreement free and clear and
to execute, deliver and otherwise perform this Agreement.

 

(s) Obligations to Related Parties. There are no obligations of the Seller to
any of Northeast’s current or former officers, managers, directors, members,
stockholders, employees.

 

(t) Validity and Binding Effect. The Agreement is the legal, valid and binding
obligations of the Seller and Northeast, enforceable in accordance with their
respective terms, subject to limitations imposed by bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors.

 

(u) All of the outstanding Membership Interests being conveyed by the Seller are
validly issued, fully paid, and non-assessable. At the Closing, the Seller shall
endorse such Membership Interests certificates to the Buyer for the Purchased
Membership Interests, which evidences a Fifty Percent (50%) ownership interest
in Northeast. The Seller has, and upon the Closing pursuant to the terms of this
Agreement, the Buyer will have, good and marketable title to the Purchased
Membership Interests, free and clear of all security interests, liens,
encumbrances, or other restrictions or claims, subject only to restrictions as
to marketability imposed by securities laws.

 

(v) No Conflicts. The consummation of the transactions hereby contemplated and
the performance of the obligations of the Seller and Northeast under and by
virtue of this Agreement or the Ancillary Documents will not result in any
breach of, or constitute a default under, any material mortgage, security deed
or agreement, deed of trust, lease, bank loan or credit agreement, corporate
charter or bylaws, agreement or certificate of limited partnership, license,
franchise, or any other instrument or agreement to which the Seller or Northeast
are a party or by which the Seller or Northeast or their respective properties
may be bound or affected or to which the Seller or Northeast have not obtained
an effective waiver which could reasonably be expected to have a material
adverse effect on Northeast or its future operations taken as a whole.

 

(w) Other Agreements; No Defaults. The Seller and Northeast are not parties to
any indenture, loan or credit agreement, lease or other agreement or instrument,
or subject to any charter or corporate restriction that could, by virtue of
containing terms and conditions other than usual and customary for the
circumstances, reasonably be expected to have a material adverse effect on the
Business, properties, assets, operations or conditions, financial or otherwise,
of Northeast, or the ability of the Seller or Northeast to carry out their
obligations under this Agreement and the Ancillary Documents to which they are a
party. As of the date hereof, to the best of the Seller’ Knowledge, Northeast is
not in default in any respect in the performance, observance or fulfillment of
any of the material obligations, covenants or conditions contained in any
agreement or instrument material to the Business to which it is a party, and no
other default by Northeast or event has occurred and is continuing that with
notice or the passage of time or both would reasonably be expected to constitute
a material default by Northeast.

 

(x) Statements Not False or Misleading. No representation or warranty given as
of the Closing Date by the Seller or Northeast contained in this Agreement, any
exhibit attached hereto, the Ancillary Documents, or any statement in any
document, certificate or other instrument required by the terms hereof furnished
to the Buyer, contains or will contain any material untrue statement. As of the
Closing Date, there is no fact known to the Seller which materially adversely
affects, or in the future could reasonably be expected to materially adversely
affect, the business, operations, cash flows, properties or assets or the
condition, financial or otherwise, of Northeast which has not been disclosed in
this Agreement, the exhibits, the Ancillary Documents, or in any documents,
certificates, information or written statements furnished to the Buyer for use
in connection with the transactions contemplated hereby.

 

(y) Absence of Certain Changes. Since the prior six (6) months through the
Closing Date, except as contemplated or permitted by this Agreement there has
not been:

 

(i) Any material adverse change in the business, financial condition,
operations, or Assets of Northeast;

 



 4 

 

 

(ii) Any damage, destruction, or loss, whether covered by insurance or not
materially adversely affecting the properties of Northeast or the Business;

 

(iii) Any sale or transfer by Northeast of any tangible or intangible asset
other than in the ordinary course of business, any mortgage or pledge or the
creation of any security interest, lien, or encumbrance on any asset, or any
lease of property, including equipment, other than tax liens with respect to
taxes not yet due and contract rights of customers in inventory;

 

(iv) Any redemption or other repurchase by Northeast of any Membership Interest
of Northeast;

 

(v) Any material transaction not in the ordinary course of business of
Northeast;

 

(vi) The lapse of any material trademark, assumed name, trade name, service
mark, copyright, or license or any application with respect to the foregoing;

 

(vii) The grant of any increase in the compensation of officers or employees
(including any increase pursuant to any bonus, pension, profit-sharing, or other
plan) other than customary increases on a periodic basis or required by
agreement or understanding in the ordinary course of business and in accordance
with past practice;

 

(viii) The discharge or satisfaction of any material lien or encumbrance or the
payment of any material liability other than current liabilities in the ordinary
course of business;

 

(ix) The making of any material loan, advance, or guaranty to or for the benefit
of any person except the creation of accounts receivable in the ordinary course
of business; or

 

(x) An agreement to do any of the foregoing.

 

(aa) Title and Related Matters. Northeast has good and marketable title to all
of the Assets, which Assets are

 

described on Exhibit A attached hereto (except properties and assets sold or
otherwise disposed of subsequent to the Closing Date in the ordinary course of
business or as contemplated in this Agreement), free and clear of all security
interests, mortgages, liens, pledges, charges, claims, or encumbrances of any
kind or character, excluding inventory subject to ordinary course of business
trade terms, which will continue after Closing.

 

(ab) Undisclosed Liabilities. Except as and to the extent specifically reflected
in Exhibit B, Northeast shall have no other material liabilities of any nature
(whether accrued, absolute, contingent, known or unknown, determinable or not or
otherwise) on the Closing Date.

 

(ac) Taxes. Northeast has timely and properly completed and filed in correct
form all United States federal, state, local, foreign, and other tax returns
(“Tax Returns”) and estimates of every nature required to be filed by Northeast
and paid all taxes due as shown on such returns and all assessments of which
notice has been received. All such Tax Returns (after giving effect to any
amendments thereto) were correct and complete in all material respects and were
prepared in material compliance with applicable laws and regulations. All taxes
due and payable with respect to such Tax Returns, including, without limitation,
any assessments imposed on or before the Closing, have been paid. Northeast and
the Seller (as they relate to Northeast or the Business) have paid all taxes due
and payable by them, whether or not shown as due on any Tax Return. No claim has
ever been made with respect to Northeast by an authority in writing in a
jurisdiction where Northeast does not file Tax Returns that Northeast is or may
be subject to taxation by that jurisdiction. Northeast has withheld and paid all
taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, equity owner or
other Person. Neither Northeast nor the Seller has been advised, in writing, (a)
that any of the Tax Returns of Northeast or the Seller have been or are
currently being audited, or (b) of any deficiency, claim, issue or proposed
judgment with respect to taxes of Northeast or any Seller (as they relate to
Northeast or the Business). Northeast has delivered or made available to the
Buyer correct and complete copies of all Tax Returns filed, examination reports,
and statements of deficiencies assessed or agreed to by the Seller.

 



 5 

 

  

(ad) Condition of Northeast Assets. With respect to the equipment owned, leased
or used by Northeast: (i) to the best of the Seller’ Knowledge, Northeast is and
at all times has been in compliance with all applicable material law relating to
all such equipment; (ii) to the best of the Seller’ Knowledge, all material
equipment is in serviceable condition consistent with its age and use and (ii)
there are no outstanding requirements or recommendations by fire underwriters or
rating boards, insurance Company or holders of mortgages or other security
interests requiring or recommending any material repairs or work to be done with
reference to any such equipment, and in any case only where any failure relating
thereto would be reasonably likely to have a material adverse effect on
Northeast.

 

(ae) Employment Contracts. Northeast is not bound by any employment agreements,
either written or oral, with any employees or independent contractors of
Northeast which are not terminable at will, except as may be prohibited by any
law, rule or regulation.

 

(af) Employment Practices. Northeast follows all federal and state laws and
regulations respecting employment and employment practices, including, without
limitation, payment of payroll, withholding and unemployment taxes.

 

(ag) Employee Plans. On the Closing Date, Northeast does not maintain any of the
following plans (the “Employee Plans”): (1) any employee pension benefit plan
(as such term is defined in the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), including any person, profit sharing, retirement, thrift,
or stock purchase plan; (2) any employee welfare benefit (as such term is
defined in ERISA): (3) any other compensation, stock option, restrictive stock,
fringe benefit or retirement plan of any kind whatsoever, formal or informal,
not included in the foregoing or providing for benefits for, or the welfare of,
any or all of the current or former employees or agents of Northeast or any
ERISA Affiliate or any of their beneficiaries or dependents, including any group
health, life insurance, retiree medical, bonus, incentive or severance plan; (4)
any “multi-employer” plan as such term is defined in ERISA or the Internal
Revenue Code of 1986, as amended (the “IRC”); or (5) any “multi-employer welfare
arrangement” as defined in ERISA.

 

(ah) Insurance. Northeast carries and shall continue to carry after the Closing
Date insurance to protect against various risks as outlined. Each insurance
policy currently held by Northeast is in full force and effect and Northeast is
not in material breach of or in default under any such policy, except where any
such breach or default could not be reasonably be expected to have a material
adverse effect. Neither the Seller nor Northeast have received any notice of or
any reason to believe that there is or has been any actual, threatened, or
contemplated termination or cancellation of any insurance policy. Northeast has
not failed to give any notice or to present any claim under any insurance policy
in a due and timely fashion.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

6. Representations and Warranties of Buyer. Buyer hereby represents and warrants
that the following shall be true as of the date hereof and as of the Closing
Date (as if made at the Closing), and shall survive the Closing:

 

(a) Organization. Buyer is a Limited Liability Company duly organized, validly
existing in good standing under the laws of the State of New York and has all
requisite power and authority to own its properties and conduct the business in
which it is presently engaged.

 

(b) Authority. Buyer has all requisite power and authority, including the
approval of its Board of Directors, to execute, perform, and carry out the
provisions in this Agreement.

 

(c) Conduct Pending Closing. From the date hereof up to the Closing Date, Seller
shall carry on the Business diligently, only in the ordinary course of business
and in the same manner as heretofore conducted by Seller and will keep and
maintain the Assets in good and safe repair and condition consistent with past
practices. All other legal fees, accounting fees and broker fees, if any, and
the expenses of any other services rendered or incurred relating to this
Agreement and the consummation of the transactions contemplated hereby shall be
paid by the party incurring the same.


 



 6 

 

 

7. Conditions to Obligations of Buyer to Proceed on the Closing Date. The
obligations of Buyer to proceed on the Closing Date shall be subject to the
satisfaction (or waiver by the Buyer in writing), on or prior to the Closing, of
all the following conditions: (a) All representations and warranties of Seller
shall be true and correct as of the Closing as if made on that date; and all
covenants of the Seller to be performed prior to or as of the Closing shall have
been performed. (b) Buyer shall have had the opportunity prior to the Closing
Date to review the business records of the Business and Buyer shall not have
discovered during such review any substantial liabilities relating to the
Business that were not previously disclosed to Buyer. (c) Buyer shall have the
right to talk with Seller’s employees about the proposed sale of the Membership
Interests and its effect upon them at any time before Closing. Buyer shall be
under no obligation to hire any of Seller’s employees.

 

8. Indemnification. Seller shall for a period of two years after the Closing
Date, defend, indemnify and hold harmless Buyer, its successors, assigns,
affiliates, licensees and sublicenses, and the respective officers, directors,
agents and employees, from and against any action, suit, claim, damages,
liability arising out of or in any way connected with any breach of any
representation or warranty made by Seller herein. Buyer shall give Seller prompt
notice of any such claim or of any threatened claim.

 

9. Termination. This Agreement may be terminated and the transactions completed
herein may be abandoned after the date of this Agreement, but no later than the
Closing Date by mutual written consent of all parties hereto; by Buyer if the
conditions in Section 12 hereof have not been met and have not been waived in
writing by the party seeking to terminate on or before the Closing Date; or by
Seller if the conditions in Section 9 hereof have not been met and have not been
waived in writing by the party seeking to terminate on or before the Closing
Date.

 

10. Return of Purchase Price. In the event of the termination or abandonment of
the Agreement, the Seller shall return the Purchase Price.

 

MISCELLANEOUS PROVISIONS

 

11. Counterparts. This Agreement may be executed in counterparts with the same
effect as if the signatures thereto were on the same instrument. This Agreement
shall be effective and binding upon all parties hereto when all parties have
executed a counterpart of this Agreement.

 

12. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been given, when received, if
delivered by hand, telegram, telex or telecopy, and, when deposited, if placed
in the mails for delivery by express mail, postage prepaid, addressed to the
appropriate party. Addresses may be changed by written notice given pursuant to
this paragraph, however, any such notice shall not be effective, if mailed,
until three (3) working days after depositing in the mails or when received,
whichever occurs first.

 

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
provided, however, nothing in this Agreement is to be construed as an
authorization or right of any party to assign its rights or delegate its duties
under this Agreement without the prior written consent of the other party
hereto.

 

14. Entire Agreement. This Agreement, together with the exhibits hereto and the
related written agreements specifically referred to herein, represents the only
agreement among the parties concerning the subject matter hereof and supersedes
all prior agreements whether written or oral, relating thereto.

 

15. Modification and Waiver. No purported amendment, modification or waiver of
any provision hereof shall be binding unless set forth in a written document
signed by all parties (in the case of amendments or modifications) or by the
party to be charged thereby (in the case of waivers). Any waiver shall be
limited to the circumstance or event specifically referenced in the written
waiver document and shall not be deemed a waiver of any other term hereof or of
the same circumstance or event upon any recurrence thereof.

 

16. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
Florida.

 



 7 

 

  

17. Survival of Representations, Warranties and Agreements. For a period of one
year after the Closing Date, all covenants, representations, warranties and
agreements made by the parties hereunder shall survive the Closing Date, the
delivery of the Assets, and the dissolution and liquidation of any party hereto
and remain effective regardless of any investigation at any time, whether before
or after the date of this Agreement, made by or on behalf of any party or of any
information any party may obtain or have, whether before or after the date of
this Agreement, in respect thereof and regardless of any non-exercise by a party
of any rights hereunder.

 

18. Further Assurances. Each of the parties shall do all such acts and things
and shall execute and deliver, or cause to be executed and delivered, all such
documents, instruments and agreements as may be necessary or desirable to give
effect to the provisions of and intent of this Agreement.

 

19. No Waiver; Remedies Cumulative. No failure on the part of a party hereto to
exercise and no delay in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. Remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in the manner appropriate to each, to be effective as of the day and
year first above written.

 

BUYER: 

 

WASTE RECOVERY ENTERPRISES, LLC

 

By: /s/ Louis Paveglio  

  

SELLER:

 

CHARLES W. TEELON:

 



By: /s/ Charles W. Teellon  

 



 8 

 

  

EXHIBITS

 

EXHIBIT “A” — Listing of Tangible Assets Acquired by Buyer

 

1993 International Truck with Alagane 15 HP Shredder, 230 Volt Generator, Tipper
and Scale
2010 Chevy 14’ Box Truck with Tommy lift gate
2003 Chevy Box Truck with Tommy Lift Gate

 

2000 Toyota Electric Forklift with KW Battery and Two KW Chargers, Model 5FBE15

Ameri-Shred 30 HP Shredder AMS - 3000 230 Volt 3 Phase

TWG 16’ Transfer Conveyer Machine Model MDS2yF175B

20’ TWG Sorting Conveyer

Closed end horizontal Bale Master Baler

Vertical Cardboard Baler - Model HP 2200

Better Shredder Hard drive Shredder - Model HD6150

5000 Capacity Arlyn Floor Scale

 

Amerishred Bin Tipper

200 95 Gallon Totes 250 65 Gallon Totes

300 All Source Shredding Consoles

 



 9 

 

 

EXHIBIT “B” — Listing of Debt Assumed by Buyer

 

Loan with M&T Bank, original principal of $25,000 with an approximate balance of
$23,000 and approximate payment of $500

 

Line of Credit with M&T bank with approximate balance of $32,000 with interest
only payments of approximately $180

 

 

10

 

